
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 847
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Buchanan (for
			 himself, Mr. Lance,
			 Mr. Roe of Tennessee,
			 Mr. Lee of New York,
			 Mr. Rogers of Michigan,
			 Mr. Burton of Indiana,
			 Mr. McCarthy of California,
			 Mr. Boozman,
			 Ms. Ros-Lehtinen,
			 Mr. Mack, Mrs. Bono Mack, Mr.
			 Culberson, Mr. Duncan,
			 Mr. Lucas,
			 Mr. Cole, Mr. LaTourette, Mr.
			 Gohmert, Mr. Buyer,
			 Mr. Westmoreland,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Ryan of Wisconsin,
			 Mr. Turner,
			 Mr. Calvert,
			 Mr. Gingrey of Georgia,
			 Mr. Cantor,
			 Mr. Wittman,
			 Mr. Issa, Mr. Kingston, Mr.
			 Brown of South Carolina, Mr.
			 Jones, Mr. Paul,
			 Mr. Latta,
			 Ms. Fallin,
			 Mr. Blunt,
			 Mrs. Schmidt,
			 Mr. Hensarling,
			 Mr. Roskam,
			 Mr. Jordan of Ohio,
			 Mr. Stearns,
			 Mr. Dreier,
			 Mr. Shuster,
			 Mrs. Emerson,
			 Mr. Campbell,
			 Mr. Sessions,
			 Mr. Young of Florida,
			 Mr. Putnam,
			 Mr. Whitfield,
			 Mr. Petri,
			 Mr. Lamborn,
			 Mr. Boehner,
			 Mr. Herger,
			 Mr. Terry,
			 Mr. Camp, and
			 Mr. Hoekstra) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any conference committee or other meetings held to
		  determine the content of national health care legislation be conducted in
		  public under the watchful eye of the people of the United
		  States.
	
	
		Whereas House rules allow conference committees to hold
			 closed-door meetings that exclude the public and press;
		Whereas over the years, full transparency has not been the
			 standard as conferees have met privately behind closed doors;
		Whereas in previous years, conferees have met in smaller
			 rooms or private meetings and avoided full transparency;
		Whereas the New York Times has reported on a disturbing
			 pattern of House leadership skirting open access by allowing small groups of
			 conference committee members to meet privately;
		Whereas ABC News reported earlier this year that the $1
			 trillion stimulus bill was passed after closed-door
			 negotiations;
		Whereas health care reform is one of the largest public
			 policy reforms taken up by Congress in generations;
		Whereas health care reform will affect the lives of all
			 people in the United States;
		Whereas health care constitutes one-sixth of the Nation’s
			 economy; and
		Whereas Congress is elected by the people to serve the
			 people: Now, therefore, be it
		
	
		that it is the sense of the House of
			 Representatives that any conference committee or other meetings held to
			 determine the final content of sweeping national health care legislation be
			 held in full public view and not behind closed doors.
		
